                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7   TATYANA EVGENIEVNA
                                       DREVALEVA,
                                   8                                                         No. C 19-02665 WHA
                                                      Plaintiff,
                                   9
                                               v.
                                  10                                                         ORDER DENYING MOTION TO
                                       ROBERT WILKIE, United States Secretary                VACATE, MOTION TO DEPUBLISH,
                                  11   of Veteran’s Affairs,                                 & AFFIDAVIT OF BIAS &
                                                                                             PREJUDICE
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13

                                  14
                                            Pro se plaintiff Tatyana Drevaleva has filed several employment suits against various
                                  15
                                       Veterans Affairs offices and officers for her termination based on her going absent without
                                  16
                                       leave and for their refusal to hire her back. In this round, Ms. Drevaleva’s suit was previously
                                  17
                                       dismissed for failure to state a claim and for lack of subject-matter jurisdiction (Dkt. No. 38).
                                  18
                                       Ms. Drevaleva now objects, filing: (1) a Rule 60 motion for relief from judgment; (2) a motion
                                  19
                                       to de-publish the prior order; and (3) an affidavit of bias and prejudice. For the following
                                  20
                                       reasons, all relief is DENIED.
                                  21
                                            First, Ms. Drevaleva does not satisfy her burden under Rule 60. A Rule 60(a) motion for
                                  22
                                       relief from judgment is for correction of clerical mistakes in an order. Ms. Drevaleva alleges no
                                  23
                                       such errors in her motion. A Rule 60(b) motion permits relief from a judgment, where
                                  24
                                       “appropriate to accomplish justice,” in cases such as a party’s excusable neglect, opposing
                                  25
                                       party’s misconduct, discovery of new evidence, lack of subject-matter jurisdiction, or other
                                  26
                                       “extraordinary circumstances.” See Henson v. Fidelity Nat’l Fin., Inc., 943 F.3d 434, 443 (9th
                                  27
                                       Cir. 2019).
                                  28
                                   1        Ms. Drevaleva’s motion (Dkt. No. 44) is a rehash disagreement with the dismissal order

                                   2   (Dkt. No. 38). Her supplemental briefs (Dkt. Nos. 48, 50, and 52) articulate similar

                                   3   disagreements of law, raise new claims, and re-litigates issues already addressed in the

                                   4   dismissal order. She fails to point to specific errors of law, new material facts, misconduct, or

                                   5   extraordinary circumstances warranting relief. Rule 60 permits district judges to realize and

                                   6   repair a glaring error without troubling the court of appeals. This is no such instance.

                                   7        Second, Ms. Drevaleva’s request (Dkt. No. 45) does not show cause for “de-publication”

                                   8   of the prior order (Dkt. No. 38). There is a strong public policy in favor of openness in our

                                   9   court system and the public is entitled to know to whom we are providing relief (or not). See

                                  10   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). The order will

                                  11   remain public.

                                  12        Third, the undersigned has carefully considered Ms. Drevaleva’s affidavit of bias and
Northern District of California
 United States District Court




                                  13   prejudice (Dkt. No. 46) and realizes Ms. Drevaleva’s vigorous disagreement with prior rulings.

                                  14   But, as with prior affidavits to disqualify (see, e.g., No. C 19-03748 WHA, Dkt. No. 102), the

                                  15   undersigned remains determined to give Ms. Drevaleva fair hearings and proceedings (see id.,

                                  16   Dkt. No. 129). All rulings against Ms. Drevaleva hew to the merits, not to any bias. Indeed,

                                  17   other judges of our District, taking Ms. Drevaleva’s affidavits of bias on referral, have found no

                                  18   bias or impropriety (id., Dkt. No. 138). There will be no further referrals on grounds of bias.

                                  19   The undersigned assures Ms. Drevaleva she will continue to be heard fairly, impartially, and in

                                  20   accord with the law.

                                  21        Ms. Drevaleva’s motions for relief under Rule 60, to de-publish, and to disqualify are

                                  22   DENIED.

                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: January 21, 2020.

                                  26
                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
                                                                                       2
